Title: From Benjamin Franklin to Gérard de Rayneval, 9 September 1781
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


Sir,
Passy Sept. 9. 1781.
I have just received under Cover the inclosed Pacquet.
I beg your kind Attention to the Papers I send herewith, relating to Passports.
You will see by our latest Gazettes, which I inclose, a better Account of the Affair between the Marquis de la Fayette and Lord Cornwallis than we have hitherto had. Please to return them to me when you have done with them.

With the greatest Esteem, I have the honour to be, Sir, Your most obedient and most humbble Servant
B Franklin
M. De Raynevalle
